Exhibit 10.1
 
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of October 31, 2017, by and among UBIQUITI NETWORKS,
INC., a Delaware corporation (the “Parent Borrower”) and UBIQUITI INTERNATIONAL
HOLDING COMPANY LIMITED, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower” and, together with the Parent Borrower,
the “Borrowers”), certain Subsidiaries of the Borrowers party hereto (the
“Guarantors”), each of the Existing Lenders referred to below, the lenders
identified on the signature pages hereto as “New Lenders” (the “New Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
 
Statement of Purpose
 
The Borrowers, the Lenders party thereto (the “Existing Lenders” and, together
with the New Lenders, the “Lenders”) and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of March 3, 2015 (as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of April 14, 2017, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a term loan to the Parent Borrower
and a revolving credit facility to the Borrowers.
 
The Borrowers have requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders have agreed, to increase the
Revolving Credit Commitments and amend the Credit Agreement as specifically set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
 
2.             Consent; Additional Revolving Credit Commitments.
 
(a)           Subject to the terms and conditions set forth herein, each of the
Existing Lenders party to this Amendment (which collectively constitute the
Required Lenders under the Credit Agreement) and each of the New Lenders hereby
consent to the amendments set forth herein and to the increase of the Revolving
Credit Commitments as set forth herein.
 
(b)         Subject to the terms and conditions set forth herein, each Revolving
Credit Lender party hereto severally agrees that its Revolving Credit Commitment
is the principal amount set forth opposite such Revolving Credit Lender’s name
on Schedule 1.1(a), as amended pursuant to this Amendment.
 
3.           Amendments to Credit Agreement. Subject to and in accordance with
the terms and conditions set forth herein, the parties hereto agree that the
Credit Agreement is amended as follows:
 
(a)           the following definitions are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read in their entirety
as follows:
 
 



 
 
“Second Amendment” means the Second Amendment to this Agreement, dated as of the
Second Amendment Effective Date, by and among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent.
 
“Second Amendment Effective Date” means October 31, 2017.
 
(b)           the definition of “Revolving Credit Commitment” set forth in
Section 1.1 of the Credit Agreement is hereby amended by (i) replacing the
reference therein to “Section 2.7 and the First Amendment” with “Section 2.7,
the First Amendment and the Second Amendment” and (ii) replacing the last two
sentences of such definition in their entirety with the following:
 
“The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders
on the Second Amendment Effective Date shall be $425,000,000. The Revolving
Credit Commitment of each Revolving Credit Lender as of the Second Amendment
Effective Date is set forth opposite the name of such Revolving Credit Lender on
Schedule 1.1(a).”
 
(c)           the definition of “Revolving Credit Commitment Percentage” set
forth in Section 1.1 of the Credit Agreement is hereby amended by replacing the
last sentence of such definition in its entirety with the following sentence:
 
“The Revolving Credit Commitment of each Revolving Credit Lender as of the
Second Amendment Effective Date is set forth opposite the name of such Revolving
Credit Lender on Schedule 1.1(a).”
 
(d)          the definition of “Revolving Credit Facility” set forth in Section
1.1 of the Credit Agreement is hereby amended by replacing the reference therein
to “Section 2.7 or pursuant to the First Amendment” with “Section 2.7 or
pursuant to the First Amendment or the Second Amendment”.
 
(e)         Section 2.7(a) of the Credit Agreement is hereby amended by
replacing clause (A) of the proviso of such clause with the following:
 
“(A) the aggregate principal amount for all such Incremental Increases incurred
after the First Amendment Effective Date shall not exceed $125,000,000 and the
aggregate principal amount for all such Incremental Increases incurred after the
Second Amendment Effective Date shall not exceed $50,000,000”
 
(f)           Schedule 1.1(a) to the Credit Agreement is hereby amended such
that, after giving effect to all such amendments, it shall read in its entirety
as set forth on Annex A attached hereto.
 
4.             New Lender Joinder. By its execution of this Amendment, each New
Lender hereby acknowledges, agrees and confirms that, on and after the Second
Amendment Effective Date:
 
(a)           it will be deemed to be a party to the Credit Agreement as a
“Lender” and a “Revolving Credit Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the obligations
of, and shall be entitled to the benefits of, a Lender and a Revolving Credit
Lender under the Credit Agreement as if it had executed the Credit Agreement;
 
(b)           it has received a copy of the Credit Agreement, copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof and such
other documents and information as it deems appropriate, independently and
without reliance upon the Administrative Agent, the Arrangers, any other Lender
or any of their respective Affiliates, to make its own credit analysis and
decision to enter into this Amendment and become a Lender and a Revolving Credit
Lender under the Credit Agreement; and
 
 



 
(c)           it will provide any additional documentation (including, without
limitation, any Assignment and Assumption to be executed in connection with this
Amendment) to evidence it status as a Lender and a Revolving Credit Lender as of
the Second Amendment Effective Date or as required to be delivered by it
pursuant to the terms of the Credit Agreement.
 
5.           Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions
precedent:
 
(a)           the Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Credit Party and each in form
and substance reasonably satisfactory to the Administrative Agent:
 
(i)     this Amendment, duly executed by each of the Credit Parties, the
Administrative Agent, each Existing Lender agreeing to increase its Revolving
Credit Commitment hereunder, each New Lender and the Required Lenders;
 
(ii)       a restated, or with respect to a New Lender, new, Revolving Credit
Note executed by the Borrowers in favor of each Lender that has requested a
Revolving Credit Note;
 
(iii)        a certificate of a Responsible Officer of each Borrower certifying
that (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Borrower have not been amended since the
date of the last delivered certificate, or if they have been amended, attached
thereto are true, correct and complete copies of the same, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Borrower have not been amended since
the date of the last delivered certificate, or if they have been amended,
attached thereto are true, correct and complete copies of the same, (C) attached
thereto is a true, correct and complete copy of resolutions duly adopted by the
board of directors (or other governing body) of such Borrower authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Amendment and the Credit Agreement as amended by this
Amendment and (D) attached thereto is a true, correct and complete copy of such
certificates of good standing from the applicable secretary of state of the
state of incorporation, organization or formation (or equivalent), as
applicable, of each Borrower; and
 
(iv)        legal opinions from counsel to the Borrowers with respect to the
Loan Documents as amended, modified and reaffirmed by this Amendment.
 
(b)            no Default or Event of Default shall have occurred and be
continuing immediately prior to or after giving effect to this Amendment; and
 
(c)        the Borrowers shall have paid all fees and expenses as separately
agreed to in connection with this Amendment, including without limitation, (i)
those set forth in the Engagement Letter dated as of October 17, 2017 between
the Parent Borrower and Wells Fargo Securities, LLC and (ii) all reasonable
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent).
 
 
 



 
For purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Second Amendment Effective Date specifying
its objection thereto.
 
6.       Reallocation of Revolving Credit Commitments and Revolving Credit
Exposure. The parties hereto agree that the Administrative Agent shall
reallocate the Revolving Credit Loans and other Revolving Credit Exposure in
accordance with the updated Revolving Credit Commitment Percentages as of the
Second Amendment Effective Date and the Revolving Credit Lenders agree to make
all payments and adjustments necessary to effect such reallocation. The Lenders
party hereto agree to waive any costs required to be paid by the Borrowers
pursuant to Section 4.9 of the Credit Agreement in connection with such
reallocation.
 
7.           Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document other than as expressly set forth herein,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrowers, any of their Subsidiaries or any other Person
with respect to any other waiver, amendment, modification or any other change to
the Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.
 
8.           Representations and Warranties. Each Borrower and each Guarantor
represents and warrants that (a) it has the corporate or other equivalent power
and authority to make, deliver and perform this Amendment, (b) it has taken all
necessary corporate or other equivalent action to authorize the execution,
delivery and performance of this Amendment, (c) this Amendment has been duly
executed and delivered on behalf of such Person, (d) this Amendment constitutes
a legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (e) each of
the representations and warranties made by such Credit Party in or pursuant to
the Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date and (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
or would result after giving effect to this Amendment and the transactions
contemplated hereby.
 
 
 



 
9.           Acknowledgement and Reaffirmation. By their execution hereof, each
Borrower and each Guarantor hereby expressly (a) consents to this Amendment, (b)
acknowledges that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Notes and the other Loan
Documents to which such Borrower or such Guarantor is a party remain in full
force and effect (it being understood and agreed that to the extent any such
covenants, representations, warranties or other obligations are expressly
modified herein, such covenants, representations, warranties or obligations
shall continue in full force and effect as expressly modified herein) and (c)
ratifies and reaffirms any guarantee and grant of security interests and Liens
on any of their respective Collateral pursuant to any Loan Document as security
for or otherwise guaranteeing the Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect to
this Amendment).
 
10.           Costs, Expenses and Taxes. The Borrowers agree to pay all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and administration
of this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent.
 
11.           Execution in Counterparts. This Amendment may be executed by one
or more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile, telecopy, pdf or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
 
12.        Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.
 
13.          Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.
 
14.       Successors and Assigns. This Amendment shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.
 
15.           Syndication Agent. In connection with this Amendment and the
Credit Agreement on and after the date hereof, and subject to Section 10.8 of
the Credit Agreement, HSBC Bank USA, National Association shall serve as
Syndication Agent.
 
[Remainder of page intentionally left blank; signature pages follow]
 
 



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 
Borrowers:
 
UBIQUITI NETWORKS, INC., as Parent Borrower
 
By: /s/ Hartley Nisenbaum
Name: Hartley Nisenbaum
Title: Interim CFO; EVP Operations and Legal Affairs; Secretary
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, as Cayman Borrower
 
By: /s/ Robert J. Pera
Name: Robert J. Pera
Title: Director
 
 
Guarantors:
 
UBIQUITI CAYMAN LIMITED,
as Guarantor
 
By: /s/ Robert J. Pera
Name: Robert J. Pera
Title: Director
 
 
 
UBIQUITI NETWORKS INTERNATIONAL LIMITED, as Guarantor
 
By: /s/ Robert J. Pera
Name: Robert J. Pera
Title: Director
 
 
UBIQUITI ENERGY, LLC, as Guarantor
By: Ubiquiti Networks, Inc., its manager
 
By: /s/ Hartley Nisenbaum
Name: Hartley Nisenbaum
Title: Interim CFO; EVP Operations and Legal Affairs; Secretary
 
 
UBIQUITI LABS, LLC, as Guarantor
By: Ubiquiti Networks, Inc., its manager
 
By: /s/ Hartley Nisenbaum
Name: Hartley Nisenbaum
Title: Interim CFO; EVP Operations and Legal Affairs;
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
Administrative Agent and Lenders:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
 
By: /s/ Lacy Houstoun
Name: Lacy Houstoun
Title: Director
 
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
By: /s/ Matt S. Scullin
Name: Matt S. Scullin
Title: Vice President
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
 
By: /s/ Radmila Stolle
Name: Radmila Stolle
Title: VP, Global Relationship Manager
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
CITIBANK, N.A., as Lender
 
By: /s/ Thierry Jenar
Name: Thierry Jenar
Title: Managing Director
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
SUNTRUST BANK, as Lender
 
By: /s/ Carlos Cruz
Name: Carlos Cruz
Title: Vice President
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page

 
New Lenders:
 
BANK OF THE WEST, as New Lender
 
By: /s/ Patrick Mun
Name: Patrick Mun
Title: Vice President
 
 
 
 
Ubiquiti Networks, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page
